PIERCE, Chief Judge.
In this case, appellant Willie Mitchell brings to this Court for review upon appeal the judgment of conviction entered against him in the Criminal Court of Record for Hillsborough County.
On December 15, 1970, Mitchell was charged by direct information with the offense of armed robbery of one Charles Al-bano. Upon trial of the case before a jury upon the merits he was found guilty, was accordingly adjudged guilty by the Court, and was sentenced to serve a term of twenty years imprisonment. Motion for new trial being denied, he has appealed to this Court from the judgment and sentence so entered and assigns as error that the State “failed to prove a prima facie case”, that the evidence “was insufficient to support a verdict of guilty”, and that his “Constitutional rights * * * were violated.”
The local Public Defender, duly appointed by the Court to represent him on this appeal, states in his brief filed here on behalf of Mitchell, that he “has carefully examined the Record on Appeal and can find no error which would arguably support an appeal. The evidence appears to be sufficient for a jury to convict, based upon the testimony of the victim.” His said counsel thereupon “respectfully requests to be relieved as Attorney of Record”, citing as authority the so-called Anders case, Anders v. State of Cal., 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493. Upon the filing of said brief, this Court, on August 18, 1971, entered order reciting that a copy of the brief had been served upon Mitchell, and thereupon giving Mitchell thirty days therefrom to file any additional brief he might desire as to any other matters he feels this Court should consider in disposing of the appeal. No such additional brief has been filed.
*243Nevertheless we have carefully considered the entire record filed here. We fail to find any colorable error.
The judgment of conviction so appealed is therefore—
Affirmed.
HOBSON and McNULTY, JJ., concur.